EDITH H. JONES, Circuit Judge:
In Penry v. Lynaugh, 492 U.S. 302, 109 S.Ct. 2934, 106 L.Ed.2d 256 (1989) (“Penry I ”), the United States Supreme Court held that the first two “special issue” interrogatories in the Texas capital sentencing instruction,1 though facially valid, see Jurek v. Texas, 428 U.S. 262, 96 S.Ct. 2950, 49 L.Ed.2d 929 (1976), failed to satisfy the constitutional requirement that a capital defendant be entitled to present to his jury — and have it give mitigating effect to — proffered evidence of childhood abuse. Twelve years later, following Penny's second trial, conviction, and capital sentence, the Court held that the supplemental instruction given at sentencing failed to cure this defect. Penry v. Johnson, 532 U.S. 782, 121 S.Ct. 1910, 150 L.Ed.2d 9 (2001) (“Penry II”).
Before this en banc court, Mark Robertson, a victim of childhood abuse and self-inflicted substance addiction, argues that the same supplemental instruction given to his sentencing jury similarly failed to cure the alleged defects of the Texas special issues. This case constitutes a test, first, of the circumstances under which the Texas special issues might fail to facilitate a sentencing jury’s consideration of mitigating evidence and, second, of the supplemental instruction’s ability to cure such a failure.
Because Robertson’s evidence — in quality and quantity — does not match Peltry's, this court concludes that the statutorily prescribed Texas special issues allowed Robertson’s jury to give mitigating effect to his proffered evidence; they do not, therefore, stand in need of cure. Moreover, absent a presentation of sufficient Pewn/-quality mitigating evidence, the trial court’s recitation of this supplemental instruction cannot constitute error.
I. BACKGROUND
On the evening of August 19, 1989, Robertson shot 19-year-old Sean Hill, his friend and drug supplier, in the back of the head with a .38 caliber firearm. At the time of the murder, Hill was fishing behind his grandmother’s house in Dallas, Texas. Leaving his dead friend’s body in the pond, Robertson entered the house and killed Edna Brau, Hill’s grandmother, also with a single shot, as she lay on her couch watching television. Robertson stole Hill’s drugs and Brau’s purse, car and papers, and other personal belongings. Several days later he fled to Las Vegas, Nevada, where he was apprehended by local police.
*245Robertson was tried for these two murders and his previous killing of a 19-year-old convenience store clerk during a robbery. For the murders of the clerk and Hill, Robertson received concurrent life sentences. For killing Brau, Robertson was found guilty of capital murder. Acts 1973, 63rd Leg., R.S., ch. 426, art. 2, § 1, Tex. Gen. Laws 1123, amended by Acts 1993, 73rd Leg., R.S., ch. 900, § 1.01 (currently Tex. Penal Code § 19.03(a)(2)). Under 1989 Texas law, to impose a capital sentence the jury had to answer two questions in the affirmative. First: Was the killing deliberate? Second: Does the defendant pose a danger to others? A negative answer for either special issue would result in a life sentence.2 The court also gave the jury a supplemental instruction in which it was told that Robertson could avoid a capital sentence — even if the answers to both questions were affirmative-should the jury find sufficient mitigating factors. To give effect to such a determination, the trial court instructed the jury to change its answer to either of the special issues from “Yes” to “No.”3
At sentencing the state presented evidence, inter alia, relating to Robertson’s past criminal behavior, which included serious vandalism at about age 12, taking a loaded handgun to school at 13, car theft and destruction of property at 14, marijuana possession at 15 and 18 (the second resulting in conviction), an aggravated robbery conviction (using a baseball bat and knife) at 18, and passing bad checks at 19. He had also violated the terms of probation by failing to report, attend drug counseling, and perform community service. The state also presented extensive evidence relating to Robertson’s murder of the convenience store clerk and of his bad prison behavior since incarceration, including jail-cell arson and an escape attempt.
Robertson presented testimony at the punishment stage from his two sisters, *246mother, stepfather, uncle, aunt, cousin, former girlfriend, and friends of the family.
Robertson’s biological father was an alcoholic who would often come home drunk and make the children stay awake at the foot of his bed until he went to sleep; otherwise they would receive a beating. Because Robertson was a baby when most of the abuse occurred, he was spared, but as he grew, he received more abuse. He witnessed both physical and verbal abuse of his mother and siblings. Sometimes the father would beat the other children with a board.
When Robertson was eight or nine years old, his mother left his father, but she reclaimed the children six months later, and his father subsequently disappeared. Robertson adapted to his new home better than did his older siblings and began calling his mother’s husband “father.” His mother and stepfather provided a good home to him and treated him well. Family and friends testified that Robertson was always respectful, polite, and helpful. Robertson also fulfilled his promise to obtain a GED if his parents would allow him to quit school. Robertson was described by his mother as being “very smart.”
Robertson also offered evidence regarding his struggle with drugs. He became addicted at the age of 14 or 15. Upon catching him smoking marijuana, his parents sent him to a drug rehabilitation clinic; they removed him ten days later, after he threatened to run away. He and a companion committed a robbery in November 1987 while high on cocaine. In 1988, when Robertson was on bond for aggravated robbery, he entered another drug treatment facility. Robertson almost completed the program, but left for Florida when his counselor became ill and died. After Robertson was arrested and convicted for violating the terms of his probation, he checked himself into Charter Hospital for treatment and completed the six-week program. He then went to the House of Hope in Sherman, Texas, but stayed only about forty days.
Robertson also presented the testimony of several witnesses who described him as having a good character and a lack of a violent history. Despite having a psychiatrist available and being given an additional four days during the punishment phase to conduct psychological testing, Robertson presented no psychiatric or psychological testimony.
For his murder of Brau, the jury answered both special issues in the affirmative. Accordingly, the court entered a sentence of death in February 1991.
On direct appeal the Texas Court of Criminal Appeals affirmed his capital sentence. Robertson v. State, 871 S.W.2d 701 (Tex.Crim.App.1993). Among other issues, Robertson argued that the trial court erred by submitting the above-described supplemental instruction in lieu of a proposed third special issue regarding mitigating evidence. The court held that the supplemental instruction fully comported with Penry I, the controlling Supreme Court precedent, as it permitted, indeed invited, the jury to consider all of the constitutionally relevant evidence. The Supreme Court subsequently denied Robertson’s petition for writ of certiorari. Robertson v. Texas, 513 U.S. 853, 115 S.Ct. 155, 130 L.Ed.2d 94 (1994).
Three years later, Robertson filed a petition for habeas corpus relief in the state trial court. The court held an evidentiary hearing and recommended that relief be denied. It held, inter alia, that the jury instructions were adequate to satisfy the constitutional demands of Penry I and related Supreme Court cases. It also noted that this conclusion comported with a host of post-Penry I Texas cases in which simi*247lar jury instructions had been presented. In November 1998, the Texas Court of Criminal Appeals relied upon the trial court’s findings to deny the petition. Ex parte Robertson, writ no. 30,077-01 (Tex. Crim.App.1998).
Robertson immediately filed a federal petition for relief pursuant to 28 U.S.C. § 2254 and once again alleged constitutional error arising from, inter alia, the jury instruction. The federal district court dismissed Robertson’s § 2254 petition in March 2000, concluding that Robertson could not demonstrate that the decisions of the state courts were contrary to or involved an unreasonable application of clearly established federal law, as decided by the United States Supreme Court. Robertson filed a timely notice of appeal and a request for a certificate of appeala-bility (“COA”) in the district court. The district court denied COA and Robertson filed the instant application for a COA with this court.
The district court’s denial of relief was affirmed by this court, Robertson v. Johnson, 234 F.3d 890 (5th Cir.2000), and he sought certiorari from the United States Supreme Court. In 2001 the Supreme Court decided Penry II, holding that the same set of instructions had failed to give the jurors a “ ‘vehicle,’ ” Penry II, 532 U.S. at 787, 121 S.Ct. 1910 (quoting Penry I, 492 U.S. at 326, 109 S.Ct. 2934), by which they might “ ‘consider and give effect to [a defendant’s mitigating] evidence in imposing sentence.’ ” Penry II, 532 U.S. at 797, 121 S.Ct. 1910 (quoting and adding emphasis to Penry I, 492 U.S. at 319, 109 S.Ct. 2934). The Supreme Court subsequently vacated this court’s decision and remanded it for reconsideration. Robertson v. Johnson, 533 U.S. 901, 121 S.Ct. 2240, 150 L.Ed.2d 229 (2001). In January 2002 a panel of this court concluded that “there is no substantial difference between the jury instructions on mitigation given in this case and those given in Penry II,” granted Robertson’s motion for a COA and granted the writ, requiring Robertson to be retried for the penalty phase of his prosecution. Robertson v. Cockrell, 279 F.3d 1062 (5th Cir.2002). Upon the state’s motion, this court reheard the case en banc. Robertson v. Cockrell, 300 F.3d 881 (5th Cir.2002).
II. STANDARD OF REVIEW
This instant case is governed by the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), as Robertson’s habeas petition was filed after the effective date of the Act. 28 U.S.C. § 2254(d) (2002). Thus, the AEDPA applies to both his COA application and his habeas petition. Lindh v. Murphy, 521 U.S. 320, 335-36, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997); Nobles v. Johnson, 127 F.3d 409, 412-13 (5th Cir.1997).
To prevail on an application for a COA, an applicant must make a
substantial showing of the denial of a constitutional right, a demonstration that ... includes showing that reasonable jurists could debate whether ... the petition should have been resolved in a different manner or that the issues presented were adequate to deserve encouragement to proceed further.
Moore v. Johnson, 225 F.3d 495, 500 (5th Cir.2000), cert. denied, 532 U.S. 949, 121 S.Ct. 1420, 149 L.Ed.2d 360 (2001) (quotations and citations omitted). We grant Robertson’s request for a COA, as he raises issues that are debatable among reasonable jurists. Id. at 500.
To prevail on a petition for writ of habe-as corpus, a petitioner must demonstrate that the state court proceeding “resulted in a decision that was contrary to, or involved an unreasonable application of, *248clearly established Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1); see Moore, 225 F.3d at 501. Before this court may grant habeas relief under the “unreasonable application” clause, the state court’s application must be more than merely incorrect. Caldwell v. Johnson, 226 F.3d 367, 372 (5th Cir.2000). The appropriate inquiry is “ ‘whether the state court’s application of clearly established federal law was objectively unreasonable.’” Id. (quoting Williams v. Taylor, 529 U.S. 362, 409, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000)).
III. DISCUSSION
In Penry I, the Supreme Court held that the Texas capital sentencing framework, though facially valid, see Jurek, 428 U.S. 262, 96 S.Ct. 2950, 49 L.Ed.2d 929, can fail, in certain circumstances, to satisfy the constitutional requirement that a capital defendant is entitled to present to his jury — and have it give effect to — -mitigating evidence. The case at bar constitutes a test of the evidence — both in quality and quantity — that provokes such a failure.
The evidence that Johnny Paul Penry presented to his jury upon sentencing for the rape, beating, and murder of Pamela Carpenter consisted of extreme childhood abuse and mental retardation. As a consequence of these disabilities, Penry suffered from an inability “to control his impulses or to evaluate the consequences of his conduct.” Penry I, 492 U.S. at 322, 109 S.Ct. 2934.
The Court held that the Texas special issues failed Penry in two ways. Most prominently, the first special issue (the inquiry into the “deliberate[ness]” of the defendant’s acts) did not give the jury the ability “to fully consider and give effect to [Penry’s] mitigating evidence.” Id. at 315, 109 S.Ct. 2934. The severity of Penry’s impairment, the Court said, suggests a lack of culpability. While “culpability” and “deliberate[ness]” are not mutually exclusive categories, the Court was uncertain that, in the absence of a statutory definition of “deliberately,” this particular special issue gave full mitigating effect to evidence of a profound moral impairment. Id. at 323, 109 S.Ct. 2934.
The second special issue — inquiring into the defendant’s “continuing threat to society” — also presented a challenge for Pen-ry’s peculiar evidence. While poor impulse control might be relevant to the first inquiry (positively), it is also relevant to the second, though negatively. In the words of the Court, Penry’s evidence was a “two-edged sword”: Even as it diminished his culpability, it magnified his dangerousness. Id. at 324, 109 S.Ct. 2934.
The Supreme Court concluded that Pen-ry was constitutionally entitled to receive instructions that would provide the jury with a vehicle for expressing its “reasoned moral response” to the mitigating evidence and would permit it to give effect to this evidence by declining to impose the death penalty. Id. at 328, 109 S.Ct. 2934.
The decision in Penry I placed Texas trial courts in a difficult position when trying óapital defendants. They could not craft entirely new jury interrogatories, as the precise questions had been written by the state legislature. Nor could they suspend the trials in anticipation of legislative remediation, as the legislature would not meet again until 1991 and its reaction was unknown. Hoping to provide timely and Penry-compliant trials, the courts generally chose to cure the perceived deficiencies in the jury interrogatories by issuing, when appropriate, the supplemental instruction described above. This the Texas courts did from the pronouncement of *249Penry I to September 1, 1991, when the amended statute went into effect.4
Robertson was tried in February 1991, during the hiatus between Penry I’s pronouncement and the Texas legislature’s reaction. Because Robertson claimed that his mitigating evidence came within the scope of Penry I, his jury was given the supplemental instruction, as were Penry (upon retrial) and dozens of other capital defendants during this period.
Ten years after Robertson’s trial, in another challenge from Johnny Paul Penry, the Supreme Court held that the supplemental instruction failed to give Penny's jurors a “ ‘vehicle,’ ” Penry II, 532 U.S. at 787, 121 S.Ct. 1910 (quoting Penry I, 492 U.S. at 326, 109 S.Ct. 2934), by which they might “ ‘consider and give effect to [a defendant’s mitigating] evidence in imposing sentence.’ ” Penry II, 532 U.S. at 797, 121 S.Ct. 1910 (quoting and adding emphasis to Penry I, 492 U.S. at 319, 109 S.Ct. 2934). It held, moreover, that the structure of the instruction- — changing the answer to one of the special issues from a truthful “Yes” to a false “No” in order to avoid imposing the death penalty — forced conscientious jurors to violate their oath to answer the interrogatories truthfully. Penry II, 532 U.S. at 798-801, 121 S.Ct. 1910.
Robertson contends that the supplemental instruction created a similar set of problems for his jury. First, it failed to cure the problems noted in Penry I and underscored in Penry II, inasmuch as it did not enable the jury to give mitigating effect to his proffered evidence of childhood abuse and drug addiction. Second, it rendered the jury instructions, taken as a whole, self-contradictory, as the Court held in Penry II.

A. The Texas Special Issues Provided Robertson’s Jury with a Vehicle by Which It Could Give Effect to His Mitigating Evidence

The first question before this court is whether the Texas special issues failed to provide Robertson’s sentencing jury with an appropriate vehicle to give mitigating effect to his evidence of childhood abuse and substance abuse. Based on this court’s consistent interpretation of Penry I, we hold that the statutory special issues alone were adequate to allow the jury to give effect to Robertson’s mitigating evidence.
Following Penry I, petitioners convicted in Texas have invoked that decision and requested additional instructional vehicles for many different types of mitigating evidence, including but not limited to subnormal intelligence,5 youth,6 troubled or *250abused childhood,7 intoxication,8 substance abuse,9 head injury,10 good character,11 *251mental illness,12 antisocial personality disorders,13 and dyslexia.14
Penry I required such a vehicle only with regal'd to evidence of diminished culpability arising from a combination of extreme childhood abuse .and mental retardation. This thus requires — to ensure its “full mitigating effect” — a more capacious vehicle than the Texas special issues afforded. With equal clarity, however, the Court has also held that youth does not require additional instructions: “We decide that there is no reasonable likelihood that the jury would have found itself foreclosed from considering the relevant aspects of petitioner’s youth.” Johnson v. Texas, 509 U.S. 350, 368, 113 S.Ct. 2658, 125 L.Ed.2d 290 (1993), aff'g 773 S.W.2d 322 (Tex.Crim.App.1989).
As to all the other types of mitigating evidence, the pertinent inquiry is and has been, by what principle should the line between Penry I and non-Penry I evidence be drawn? For ten years, this court has subscribed to a test articulated by Judge Garwood in response to Gary Graham’s assertion that his youth presented Penry evidence. Was the criminal act “due to the uniquely severe permanent handicaps with which the defendant was burdened through no fault of his own”? Graham v. Collins, 950 F.2d 1009, 1029 (5th Cir.1992) (en banc), aff'd, 506 U.S. 461, 113 S.Ct. 892, 122 L.Ed.2d 260 (1993). This formulation encompasses four principles found in Penry I: voluntariness, permanence, severity, and attribution. Did the defendant acquire his disability voluntarily or involuntarily? Is the disability transient or permanent? Is the disability trivial or severe? Were the criminal acts a consequence of this disability?
These principles were and are readily apparent from the Court’s opinion in Pen-ry I. The principle of voluntariness is found in the Court’s insistence on the defendant’s constitutional right to a thorough assessment of his “culpability.” 492 U.S. at 319, 109 S.Ct. 2934. (“Underlying Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978) and Eddings v. Oklahoma, 455 U.S. 104, 102 S.Ct. 869, 71 L.Ed.2d 1 (1982) is the principle that punishment should be directly related to the personal culpability of the criminal defendant.” Id.) Permanence is derived from the fixed biological character of Penr/s evidence: “As a child, Penry was diagnosed as having organic brain damage, which was probably caused by trauma to the brain at birth.” Id. at 307, 109 S.Ct. 2934; “Penry’s brain damage was probably caused at birth ..., but may have been caused by beatings and multiple injuries to the brain at an early age.” Id. at 308-309, 109 S.Ct. 2934. Severity was divined from the objective expert testimony that demonstrated the unique character of the abuse *252he suffered, his limited cognitive faculties, and his inability to learn from his mistakes. Id. at 309-10, 109 S.Ct. 2934. And attribution from the Court’s belief that Penry, like other defendants whose “ ‘criminal acts ... are attributable to a disadvantaged background, or to emotional and mental problems, may be less culpable than defendants who have no such excuse.’ ” Id. at 319, 109 S.Ct. 2934 (quoting California v. Brown, 479 U.S. 538, 545, 107 S.Ct. 837, 93 L.Ed.2d 934 (1987) (O’Connor, J., concurring)). Moreover, following the Supreme Court’s example and admonition, this court has decided each Penry-instruction entitlement claim “on the facts of th[e] case.” Penry I, 492 U.S. at 315, 109 S.Ct. 2934.
Each of our post-Penry I cases has approached the evidentiary claim with the principles sketched above. In some cases we stopped after voluntariness, because this threshold requirement simply had not been met. In Barnard v. Collins, for instance, the self-inflicted character of substance abuse gave no occasion for engaging in further inquiry. 958 F.2d 634, 639 (5th Cir.1992). In Hernandez v. Johnson, the disability was involuntary, but we stopped the inquiry after noting the transient character of the affliction, because the petitioner’s mental illness could be controlled by medication and treatment. 248 F.3d 344, 349 (5th Cir.2001). In another, the disability was neither voluntarily assumed nor transitory, but the petitioner’s dyslexia was not so “uniquely severe” as to “rise to the level of a Penry claim.” Madden, 18 F.3d at 308. And on yet another of Barnard’s claims, that he had been beaten by his son-in-law with a tire iron several months before the crime, this court concluded that the meager evidence at bar (no expert testimony concerning brain damage or psychological defects had been offered) failed “to raise an inference ‘that the crime is attributable to the disability.’” Barnard, 958 F.2d at 638 (quoting Graham, 950 F.2d at 1033).
Robertson nonetheless argues that childhood abuse is one category of evidence that Penry I should categorically include, on account of its debilitating character and the fact that severe and prolonged abuse was among the disabilities that Penry himself alleged. Moreover, Robertson contends, this court has categorically excluded childhood abuse from the scope of Penry I. Robertson’s reading of the Fifth Circuit cases is incorrect, and his overall argument is inapposite to the facts.
Robertson’s misreading can be seen from a simple survey of the cases in which the assertion of childhood abuse was proffered as mitigating evidence. See supra n. 7. In most, this court acknowledged the possibility that the petitioner’s unfortunate childhood might require a Penry vehicle, but could not find the requisite severity or attribution. Barnard’s allegation of a troubled childhood was soundly dismissed by this court, when the only evidence he adduced was that his parents divorced when he was four, he did not see his father until he was 13, lived with him briefly, and then moved in with his uncle. But the court did not dismiss out of hand the possibility that “the adverse effects of a troubled childhood might well raise a Penry issue.” Barnard, 958 F.2d at 639; see also Davis v. Scott, 51 F.3d 457, 462 (5th Cir.1995). The court addressed Robert Madden’s claim in much the same way. He proved that his father abandoned him and his mother when he was two years old, that his mother remarried when he was five, and that his stepfather cared for him well. The court held, once again, that if abuse causes psychological effects to which criminal conduct is attributable, a Penry claim might exist, but the panel expressed doubt that there was abuse, that this non-exis*253tent abuse had any psychological effect, and that this non-existent psychological effect led to his criminal act. Madden, 18 F.3d at 308. In Hernandez, a case in which the facts come close to Penry’s, we again admitted the potential relevance of childhood abuse, where the crime is attributable to the offense. 248 F.3d at 349. And, lest it be concluded that this calculus produces possibility but not results, we recently concluded that Michael Blue’s experience of parental abandonment, physical and sexual abuse, minimal brain injury, schizophrenia, and resultant poor impulse control — all supported by abundant evidence — satisfied the Graham formulation. Blue v. Cockrell, 298 F.3d 318, 321-22 (5th Cir. 2002).
In sum, Fifth Circuit caselaw recognizes the possibility that evidence of an abusive childhood might give rise to a Penry claim. But to recognize the possibility is not to concede that any history of childhood abuse rises to the level of Penry-type evidence. In Penry I, the abuse included beatings on Penry’s head, which according to an expert could have produced the brain damage from which he suffered. Moreover, this evidence was inseparable from the Court’s greater concern with Penry’s mental retardation and poor impulse control. Childhood abuse alone is not systematically discussed by Penry I in its relation to the Texas special issues. This does not mean we can overlook the Court’s holding, and as shown, our cases have not done so. But the un-plumbed nature of the issue at the Supreme Court surely indicates the appropriateness of fact-specific rather than categorical analysis of childhood abuse under Penry I. Moreover, it is neither logically nor empirically true that generic childhood abuse, regardless of duration, type, or severity, bears the same characteristics as mental retardation, or complies with the four principles that this court articulated in Graham as the touchstones for identifying Penry-type evidence.
Robertson’s case falls within our post-Penn/ I jurisprudence inasmuch as, on a factual level, his claim of childhood abuse is fairly vague and, with a lack of expert testimony, exhibits no nexus to his brutal crimes. The evidence involves Robertson’s early years living with an alcoholic father, followed by a peaceful life with his mother and stepfather after he became eight or nine years old. There is at most sketchy evidence of beatings, but no evidence of experiences akin to Penry’s.
The paucity of evidence leads to the conclusion that the statutory special issues were adequate to allow the jury to effectuate the mitigating potential of Robertson’s evidence. This evidence did not have a “major mitigating thrust” beyond either of the special issues. Graham, 950 F.2d at 1027. Even though Robertson’s experience of childhood abuse was involuntary, and assuming (though this is unexplained by the evidence) that it was permanent in effect, it was shown neither to be severe nor to have any causal nexus with his crimes.
The same holds true for Robertson’s plea that the mitigating effect of his drug addiction constitutes Penry evidence. This argument is very nearly without merit, as it utterly fails to satisfy the Graham formulation. Self-inflicted substance abuse is patently neither involuntary nor permanent. Because Robertson’s contention fails these two prongs, there is no need to ask whether his substance abuse was severe or causally connected to his crime. In each of the many cases in which petitioners have argued that evidence of substance abuse mitigates their culpability, this court has unequivocally dismissed the contention.15
*254It is also worthwhile to reiterate that Robertson’s evidence of childhood abuse and drug addiction does not constitute a “two-edged sword” — giving a strong basis for reduced culpability, while nearly assuring a jury finding, on the second interrogatory, that Robertson would remain dangerous to society. Such “atypical”16 evidence led the Supreme Court in Penry’s case to conclude that the Texas statutory special issues were constitutionally inadequate. This court has held, albeit on fact-specific analysis, that evidence of childhood abuse is not “two-edged” because the jury “would not have necessarily given only aggravating effect to [a petitioner’s]” evidence; this is so because it “was able to consider
in some manner [the petitioner’s] relevant mitigating evidence ... under Texas’ sentencing scheme.” Motley v. Collins, 18 F.3d 1223,1235 (5th Cir.1994) (emphasis in original); see Lackey, 28 F.3d at 489; James, 987 F.2d at 1121. Compare Motley, 18 F.3d at 1235 (evidence of severe childhood abuse did indeed suggest his future dangerousness, but was not the sort of “two-edged” evidence identified by Pen-ry I, because its effect on the future dangerousness special issue was not solely aggravating).17 The vague and inconclusive evidence submitted by Robertson leads to the same result here.
Finally, regarding his substance abuse, even if this court were willing to entertain the argument that Robertson’s condition *255reduced his moral culpability (and thus might incline the jury to render a favorable answer to the deliberateness issue), the condition does not aggravate his exposure under the future dangerousness issue. The reason for this is simply that addiction is a treatable condition.18

B. Penry II Does Not Disturb the Fifth Circuit’s Post-Penry I Case Law

Robertson also argues that Penry II requires this court to review and revise the above-described post -Penry I jurisprudence. This contention has two components. First, he contends that this court has misinterpreted Penry I all along. Second, whatever our past approach, Penry II expands the nature and scope of evidence that requires modification of the pre-1991 statutory scheme. We reject both contentions.
The second is easily dismissed. In Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989), the Supreme Court barred the application of new rules of law on federal habeas corpus review. Teague remains applicable after the passage of the AEDPA. Horn v. Banks, 536 U.S. 266, 122 S.Ct. 2147, 153 L.Ed.2d 301 (2002). Accordingly, in Penry I, the Court demonstrated that its conclusion did not constitute a “new rule” of constitutional law.19 In Penry II, the Court professed only to reiterate the holding of Penry I. 532 U.S. at 797, 121 S.Ct. 1910. Though one might argue — as Robertson now does — that Penry II silently modifies Pen-ry I and encroaches upon Jurek, such an act is expressly forbidden by Teague. Far be it from us to hold that the Court violated its own principle; we do not so read Penry II or so hold.
The first component of Robertson’s argument requires greater explanation.
Penry I reaffirmed the continuing constitutionality of Texas’s statutory death penalty special issues, as the Court had earlier construed them. See Jurek, 428 U.S. 262, 96 S.Ct. 2950, 49 L.Ed.2d 929; Franklin v. Lynaugh, 487 U.S. 164, 108 S.Ct. 2320, 101 L.Ed.2d 155 (1988). On the other hand, Penry I held that in some cases, the special issues did not give Texas capital juries sufficient opportunity to consider and give mitigating effect to proffered evidence. For the reasons articulated by this court’s en banc decision in Graham, we concluded that Penry I was an exception to Jurek, not Jurek to Penry I. Graham, 950 F.2d at 1027.
Any doubts this court might have harbored fled when Graham’s logic was sustained — twice—in the Supreme' Court’s next term. The first instance occurred in the course of the Court’s review of Graham, 506 U.S. 461, 113 S.Ct. 892, 122 L.Ed.2d 260 (1993), where it described the relationship between Penry 1 and Jurek as follows:
[W]e are not convinced that Penry could be extended to cover the sorts of mitigating evidence Graham suggests without a wholesale abandonment of Jurek and perhaps also of Franklin v. Ly-naugh. ... As the dissent in Franklin made clear, virtually any mitigating evidence is capable of being viewed as hav*256ing some bearing on the defendant’s “moral culpability” apart from its relevance to the particular concerns embodied in the Texas special issues.
Id. at 476, 113 S.Ct. 892 (citations omitted).20
The Supreme Court did so again much more emphatically in Johnson v. Texas, 509 U.S. 350, 113 S.Ct. 2658, 125 L.Ed.2d 290 (1993), aff'g 773 S.W.2d 322 (Tex.Crim. App.1989), a case on direct appeal, unconstrained by Teague’s limit on habeas review. Rejecting Johnson’s argument that his youth and immaturity provided mitigating evidence beyond the scope of the Texas special issues, the Court reaffirmed the “limited view of Penny, ” 509 U.S. at 365, 113 S.Ct. 2658:
In addition to overruling Jurek, accepting petitioner’s arguments would entail an alteration of the rule of Lockett and Eddings. Instead of requiring that a jury be able to consider in one manner all of a defendant’s relevant mitigating evidence, the rule would require that a jury be able to give effect to mitigating evidence in every conceivable manner in which the evidence might be relevant.
Id. at 372,113 S.Ct. 2658.
Moreover, while it is inappropriate to ascribe undue significance to denials of certiorari, it should at least be noted that the Supreme Court has been loathe to disturb this court’s interpretation of Penny I. In the decade from the en banc decision in Graham (January 3, 1992) to the end of 2002, numerous petitioners asked this court to overturn their capital sentences on the basis of Penny-evidence claims. Of the 47 cases we addressed on the merits, this court applied the Graham interpretation of Penny I in each and concluded that only one of these petitioners, Michael Blue, had mustered evidence with a mitigating thrust beyond the special issues. Blue, 298 F.3d 318. Of the remaining 46 petitioners, 42 petitioned the Supreme Court for writ of certiorari.21 The Court dismissed the writ in one of them, Lucas v. Johnson, 132 F.3d 1069, remanded the instant case for reconsideration in light of Penny II and one other on separate grounds,22 and denied the petitions in the remaining 39.23 Furthermore, in 14 of *257these 39 cases petitioners alleged child abuse.24 A sizable number of these 14 present factual allegations that are quite similar to Robertson’s. Certiorari was denied in all of those cases. In light of the Supreme Court’s consistent denial of Pen-ry-based petitions, it would be unwarranted for us to abandon our established precedent under the Graham framework.
In sum, Penry II makes no inroads on the Penry I-Jurek framework that governed Texas law until the capital punishment statute was amended in 1991. Penry I does not speculate on the effect of the Texas statutory issues beyond the type of facts adduced in Penry’s case. No question was before the Court in Penry I or II on the general treatment of mitigating evidence under the Texas law. Justice Kennedy concurred with the Penry II opinion, a vote that would be unexpected had Pen-ry II overruled Graham or Johnson, as he was in the majority in Graham and wrote the Court’s opinion in Johnson. Significantly, the Penry II dissent argues only with the majority’s interpretation of the instruction and contains no hint of concern that Graham or Johnson, to say nothing of Jurek, might be up for reevaluation. Irrespective of the serious Teague issue that would be raised by reading Penry II to undermine our post-Penry I jurisprudence, such a reading is simply wrong.
This court therefore holds that our en bane Graham formulation gives proper effect to Penry I. We emphasize our confidence in the propriety of its continued use.

C. The Trial Court’s Presentation of the Supplemental Instruction Does Not Constitute Error, Reversible or Otherwise

In Penry II, the Supreme Court declared that the supplemental instruction is subject to two possible interpretations. Penry II, 532 U.S. at 798, 121 S.Ct. 1910. First, “it can be understood as telling the jurors to take Penry’s mitigating evidence into account in determining their truthful answers to each special issue.” Id. Alternatively, “it is possible to understand the supplemental instruction as informing the jury that it could simply answer one of the special issues ‘no’ if it believed that mitigating circumstances” made the death penalty inappropriate. Id. (quotations and citations omitted).
Robertson argues, in the alternative, that, even if his mitigating evidence is not “constitutionally relevant,” the trial court’s recitation of the supplemental instruction to his jury is an error requiring vacatur of his capital sentence. We disagree. In the absence of Penry-quality mitigating evidence, the presentation of this instruction does not constitute error of any sort.25 As a result, there is no need to reach a harmlessness analysis. Nonetheless, because Robertson argues that the Supreme Court has concluded that the recitation of this supplemental instruction does indeed constitute error, a brief explanation for this holding is necessary.
The Court found that under either interpretation the supplemental instruction failed to cure the special issues’ flaws. Construed as a vehicle to effectuate Pen-*258ry’s mitigating evidence, the supplemental instruction was insufficient because “none of the special issues is broad enough to provide a vehicle for the jury to give mitigating effect to the evidence of Penry’s mental retardation and child abuse.” Id. Construed, alternatively, as a “nullification instruction,” as Robertson tendentiously calls it, it “made the jury charge as a whole internally contradictory, and placed law-abiding jurors in an impossible situation.” Id. at 799,121 S.Ct. 1910.
The concerns that motivated the Supreme Court in Penry II are not present in the case at bar. First, because Robertson’s culpability-mitigating evidence is encompassed by the Texas special issues, there is no need to provide an additional vehicle for it. If anything, the supplemental instruction, under this interpretation, provided Robertson with a more capacious vehicle than was constitutionally warranted. Second, the supplemental instruction did not render the jury charge potentially contradictory. The jury was not forced into the position — as they were in Penry II — of falsely answering “no” to the questions of deliberateness or future dangerousness. The most that one could say is that the supplemental instruction was redundant in this case.
Absent the quality and quantity of mitigating evidence necessary to raise a Penry claim, we decline to find that recitation of the supplemental instruction to Robertson’s jury constitutes error of any sort.
IV. CONCLUSION
Because Robertson failed to present to his sentencing jury evidence with a major mitigating thrust beyond the scope of the Texas special issues, this court concludes that the state’s ultimate decision — that there was no reasonable likelihood of Pen-ry error — was not objectively unreasonable. Accordingly, we AFFIRM the district court’s denial of Robertson’s petition.
AFFIRMED.

. Acts 1973, 63rd Leg., R.S., ch. 426, art. 3, § 1, 1973 Tex. Gen. Laws 1125, amended by Acts 1991, 72nd Leg., R.S., ch. 838, § 1, 1991 Tex. Gen. Laws 2898 (currently Tex.Code Crim. Proc., art. 37.071(b)).


. A third issue, inquiring whether the defendant was provoked into capital murder, is unnecessary to parse here. Acts 1973, supra n. 1.


. The supplemental instruction given to the jury reads as follows:
You are instructed that you shall consider any evidence, which, in your opinion, is mitigating. Mitigating evidence is evidence that reduces the defendant's personal or moral culpability, or blameworthiness, and may include, but is not limited to an aspect of the defendant's character, record, background, or circumstances of the offense for which you have found him guilty. Our law does not specify what may or may not be considered as mitigating evidence. Neither does our law provide a formula for determining how much weight, if any, a mitigating circumstance deserves. You may hear evidence, which in your judgment, has no relationship to any of the special issues, but if you find such evidence is mitigating under these instructions, you shall consider the following instructions of the court. You and each of you, are the sole judges of what evidence, if any, is mitigating and how much weight, if any, the mitigating circumstances, if any, including those which have no relationship to any of the special issues, deserves.
You are instructed that some mitigating evidence, if any, may not be relevant to resolving the special issues but may be relevant in determining whether or not the defendant should be put to death.
In answering the special issues submitted to you herein, if you believe that the State has proved beyond a reasonable doubt that the answers to the special issues are ''Yes,” and you also believe from the mitigating evidence, if any, that the defendant should not be sentenced to death, then you shall answer at least one of the special issues "No” in order to give effect to your belief that the death penalty should not be imposed due to the mitigating evidence presented to you. In this regard, you are further instructed that the State of Texas must prove beyond a reasonable doubt that the death sentence should be imposed despite the mitigating evidence, if any, admitted before you.


. The amended statute provides that an additional question be placed to the sentencing jury:
Whether, taking into consideration all of the evidence, including the circumstances of the offense, the defendant’s character and background, and the personal moral culpability of the defendant, there is a sufficient mitigating circumstance or circumstances to warrant that the sentence of life imprisonment rather than a death sentence be imposed.
Tex.Code Crim. Proc., art. 37.0711 § 3(e). Added by Acts 1991, 72nd Leg., R.S., ch. 838, § 1, 1991 Tex. Gen. Laws 2898.


. Smith v. Cockrell, 311 F.3d 661 (5th Cir.2002); Blue v. Cockrell, 298 F.3d 318 (5th Cir.2002); Tennard v. Cockrell, 284 F.3d 591 (5th Cir.), vacated and remanded, - U.S. -, 123 S.Ct. 70, 154 L.Ed.2d 4 (2002); Jones v. Johnson, 171 F.3d 270 (5th Cir.), cert. denied, 527 U.S. 1059, 120 S.Ct. 29, 144 L.Ed.2d 832 (1999); Boyd v. Johnson, 167 F.3d 907 (5th Cir.), cert. denied, 527 U.S. 1055, 120 S.Ct. 20, 144 L.Ed.2d 824 (1999); Harris v. Johnson, 81 F.3d 535 (5th Cir.), cert. denied, 517 U.S. 1227, 116 S.Ct. 1863, 134 L.Ed.2d 961 (1996); Mann v. Scott, 41 F.3d 968 (5th Cir. 1994), cert. denied, 514 U.S. 1117, 115 S.Ct. 1977, 131 L.Ed.2d 865 *250(1995); Andrews v. Collins, 21 F.3d 612 (5th Cir.1994), cert. denied, 513 U.S. 1114, 115 S.Ct 908, 130 L.Ed.2d 790 (1995); DeLuna v. Lynaugh, 890 F.2d 720 (5th Cir.1989).


. Turner v. Johnson, 106 F.3d 1178 (5th Cir.), cert. denied sub nom. In re Turner, 521 U.S. 1146, 118 S.Ct. 27, 138 L.Ed.2d 1057 (1997); Tucker v. Johnson, 115 F.3d 276 (5th Cir.), cert. denied, 522 U.S. 1017, 118 S.Ct. 605, 139 L.Ed.2d 492 (1997); Russell v. Collins, 998 F.2d 1287 (5th Cir.1993), cert. denied, 510 U.S. 1185, 114 S.Ct. 1236, 127 L.Ed.2d 580 (1994); Cantu v. Collins, 967 F.2d 1006 (5th Cir.1992), cert. denied, 509 U.S. 926, 113 S.Ct. 3045, 125 L.Ed.2d 730 (1993); Drew v. Collins, 964 F.2d 411 (5th Cir.1992), cert. denied, 509 U.S. 925, 113 S.Ct. 3044, 125 L.Ed.2d 730 (1993); Bridge v. Collins, 963 F.2d 767 (5th Cir.1992), cert. denied, 509 U.S. 925, 113 S.Ct. 3044, 125 L.Ed.2d 729 (1993); White v. Collins, 959 F.2d 1319 (5th Cir.1992); Wilkerson v. Collins, 950 F.2d 1054 (5th Cir.1992), cert, denied, 509 U.S. 921, 113 S.Ct. 3035, 125 L.Ed.2d 722 (1993); Graham v. Collins, 950 F.2d 1009 (5th Cir.1992) (en banc), affd, 506 U.S. 461, 113 S.Ct. 892, 122 L.Ed.2d 260 (1993); DeLuna, 890 F.2d 720.


. Hernandez v. Johnson, 248 F.3d 344 (5th Cir.), cert. denied sub nom. Hernandez v. Cockrell, 534 U.S. 1043, 122 S.Ct. 621, 151 L.Ed.2d 543 (2001); Emery v. Johnson, 139 F.3d 191 (5th Cir. 1997), cert. denied, 525 U.S. 969, 119 S.Ct. 418, 142 L.Ed.2d 339 (1998); Davis v. Scott, 51 F.3d 457 (5th Cir.), cert. denied, 516 U.S. 992, 116 S.Ct. 525, 133 L.Ed.2d 432 (1995); Allridge v. Scott, 41 F.3d 213 (5th Cir.1994), cert. denied, 514 U.S. 1108, 115 S.Ct. 1959, 131 L.Ed.2d 851 (1995); Jacobs v. Scott, 31 F.3d 1319 (5th Cir.1994), cert. denied, 513 U.S. 1067, 1070, 115 S.Ct. 711, 130 L.Ed.2d 618 (1995); Lackey v. Scott, 28 F.3d 486 (5th Cir.1994), cert. denied, 513 U.S. 1086, 115 S.Ct. 743, 130 L.Ed.2d 644 (1995); Clark v. Collins, 19 F.3d 959 (5th Cir.1994); Motley v. Collins, 18 F.3d 1223 (5th Cir.), cert. denied, 513 U.S. 960, 115 S.Ct. 418, 130 L.Ed.2d 333 (1994); Madden v. Collins, 18 F.3d 304 (5th Cir.1994), cert. denied, 513 U.S. 1156, 115 S.Ct. 1114, 130 L.Ed.2d 1078 (1995); Russell, 998 F.2d 1287; Callins v. Collins, 998 F.2d 269 (5th Cir. 1993); Drew, 964 F.2d 411; Lincecum v. Collins, 958 F.2d 1271 (5th Cir.), cert, denied, 506 U.S. 957, 113 S.Ct. 417, 121 L.Ed.2d 340 (1992); Barnard v. Collins, 958 F.2d 634 (5th Cir.1992), cert. denied, 506 U.S. 1057, 113 S.Ct. 990, 122 L.Ed.2d 142 (1993); Graham, 950 F.2d 1009; Mayo v. Lynaugh, 893 F.2d 683 (5th Cir.), modified sub nom. Mayo v. Collins, 920 F.2d 251 (1990), cert. denied sub nom. Collins v. Mayo, 502 U.S. 898, 112 S.Ct. 272, 116 L.Ed.2d 225 (1991).


. Drinkard v. Johnson, 97 F.3d 751 (5th Cir.), cert. denied, 520 U.S. 1107, 117 S.Ct. 1114, 137 L.Ed.2d 315 (1997); West v. Johnson, 92 F.3d 1385 (5th Cir.1996), cert. denied, 520 U.S. 1242, 117 S.Ct. 1847, 137 L.Ed.2d 1050 (1997); Rogers v. Scott, 70 F.3d 340 (5th Cir. 1995), cert. denied sub nom. Rogers v. Johnson, 517 U.S. 1235, 116 S.Ct. 1881, 135 L.Ed.2d 176 (1996); Briddle v. Scott, 63 F.3d 364 (5th Cir.), cert. denied, 516 U.S. 1033, 116 S.Ct. 687, 133 L.Ed.2d 531 (1995); East v. Scott, 55 F.3d 996 (5th Cir. 1995); Nethery v. Collins, 993 F.2d 1154 (5th Cir.1993), cert. denied, 511 U.S. 1026, 114 S.Ct. 1416, 128 L.Ed.2d 87 (1994); Sawyers v. Collins, 986 F.2d 1493 (5th Cir.), cert. denied, 508 U.S. 933, 113 S.Ct. 2405, 124 L.Ed.2d 300 (1993); Bridge, 963 F.2d 767; Cordova v. Collins, 953 F.2d 167 (5th Cir.), cert. denied, 502 U.S. 1067, 112 S.Ct. 959, 117 L.Ed.2d 125 (1992).


. Harris v. Cockrell, 313 F.3d 238, 2002 U.S.App. LEXIS 23742 (5th Cir.2002); Robison v. Johnson, 151 F.3d 256 (5th Cir.1998), cert. denied, 526 U.S. 1100, 119 S.Ct. 1578, 143 L.Ed.2d 673 (1999); Tucker, 115 F.3d 276; Madden, 18 F.3d 304; James v. Collins, 987 F.2d 1116 (5th Cir.), cert. denied, 509 U.S. 947, 114 S.Ct. 30, 125 L.Ed.2d 780 (1993); Callins, 998 F.2d 269; Drew, 964 F.2d 411; Barnard, 958 F.2d 634; DeLuna, 890 F.2d 720.


. Smith, 311 F.3d 661; Madden, 18 F.3d 304; Barnard, 958 F.2d 634.


. Boyd, 167 F.3d 907; Turner, 106 F.3d 1178; Briddle, 63 F.3d 364; Lackey, 28 F.3d 486; Andrews, 21 F.3d 612; Clark, 19 F.3d 959; Crank v. Collins, 19 F.3d 172 (5th Cir. 1994), cert. denied, 512 U.S. 1214, 114 S.Ct. 2699, 129 L.Ed.2d 825 (1994); 998 F.2d 269; Jemigan v. Collins, 980 F.2d 292 (5th Cir. 1992), cert. denied, 508 U.S. 978, 113 S.Ct. 2977, 125 L.Ed.2d 675 (1993); Bridge v. Col*251lins, 963 F.2d 767 (5th Cir. 1992), cert. denied 509 U.S. 925, 113 S.Ct. 3044, 125 L.Ed.2d 729 (1993); Holland v. Collins, 962 F.2d 417 (1992), vacating 950 F.2d 169 (5th Cir.1991), cert. denied, 509 U.S. 925, 113 S.Ct. 3043, 125 L.Ed.2d 729 (1993); Black v. Collins, 962 F.2d 394 (5th Cir.), cert. denied, 504 U.S. 992, 112 S.Ct. 2983, 119 L.Ed.2d 601 (1992); Wilkerson, 950 F.2d 1054; Russell v. Lynaugh, 892 F.2d 1205 (5th Cir.1989), cert. denied, 501 U.S. 1259, 111 S.Ct. 2909, 115 L.Ed.2d 1073.


. Blue, 298 F.3d 318; Hernandez, 248 F.3d 344; Miller v. Johnson, 200 F.3d 274 (5th Cir.), cert. denied, 531 U.S. 849, 121 S.Ct. 122, 148 L.Ed.2d 77 (2000); Robison, 151 F.3d 256; Lucas v. Johnson, 132 F.3d 1069 (5th Cir.), cert. dismissed, 524 U.S. 965, 119 S.Ct. 4, 141 L.Ed.2d 765 (1998); Davis, 51 F.3d 457; Allridge, 41 F.3d 213; Madden, 18 F.3d 304.


. Smith, 311 F.3d 661; Davis, 51 F.3d 457; Demouchette v. Collins, 972 F.2d 651 (5th Cir.), cert. denied, 505 U.S. 1246, 113 S.Ct. 27, 120 L.Ed.2d 952 (1992).


. Madden, 18 F.3d 304.


. See, e.g., Harris v. Cockrell, 313 F.3d 238, 2002 U.S.App. LEXIS 23742; Robison, 151 F.3d 256; Tucker, 115 F.3d 276; Drinkard, 97 F.3d 751; West, 92 F.3d 1385; Rogers, 70 F.3d 340; Briddle, 63 F.3d 364; East, 55 F.3d 996; Madden, 18 F.3d 304; Nethery, 993 F.2d 1154; James, 987 F.2d 1116; Sawyers, 986 F.2d 1493; Drew, 964 F.2d 411; Bridge, 963 F.2d 767; Barnard, 958 F.2d 634; Cordova, 953 F.2d 167; DeLuna, 890 F.2d 720.


. As Judge Garwood explained for the en banc court:
We believe that what Pemy represents is a set of atypical circumstances of a kind that, quite understandably, neither the Texas Court of Criminal Appeals nor the Supreme Court in Jurek had in mind, namely circumstances where the defense's mitigating evidence would have either no substantial relevance or only adverse relevance to the second special issue. Typically, evidence of good character, or of transitory conditions such as youth or being under some particular emotional burden at the time, will tend to indicate that the crime in question is not truly representative of what the defendant’s normal behavior is or may become over time, and that the defendant may be reha-bilitatable so as not to be a continuing threat to society. The core of Jurek — which we cannot conclude has been abandoned— is that the mitigating force of this kind of evidence is adequately accounted for by the second special issue. But in Penry the Court was faced for the first time with a wholly different type of mitigating evidence. Not evidence of good character, but of bad character; not evidence of potential for rehabilitation, but of its absence; not evidence of a transitory condition, but of a permanent one; but nonetheless evidence which was strongly mitigating because these characteristics were due to the uniquely severe permanent handicaps with which the defendant was burdened through no fault of his own, mental retardation, organic brain damage and an abused childhood. There was no way this type of evidence could be given any mitigating force under the second special issue. To recognize that, as Penry did, is not necessarily to deny the validity of Jurek as it applies to the more typical case.
Graham, 950 F.2d at 1029-30 (emphasis altered).


.Two panels of this court have, however, found that evidence of childhood abuse is indeed "two-edged.” The first, Mayo v. Lynaugh, 893 F.2d 683, was decided before Graham and has been subsequently overturned, implicitly by Johnson, 509 U.S. 350, 113 S.Ct. 2658, 125 L.Ed.2d 290, explicitly in Motley, 18 F.3d at 1237. The second, Blue, 298 F.3d 318, concludes that "Blue produced substantial 'double-edged’ Penry type evidence.” Id. at 322, 109 S.Ct. 2934.


. See, e.g., Harris v. Cockrell, 313 F.3d 238 at 241-43, 2002 U.S.App. LEXIS 23742 at *3-7; West, 92 F.3d at 1405; Briddle, 63 F.3d at 377; Madden, 18 F.3d at 307; Lackey, 28 F.3d at 487; James, 987 F.2d at 1121-23; Nethery, 993 F.2d at 1161; Cordova, 953 F.2d at 167.


. "[I]n light of the assurances upon which Jurek was based, we conclude that the relief Penry seeks does not 'impose a new obligation’ on the State of Texas.” Penry I, 492 U.S. at 319, 109 S.Ct. 2934 (quoting Teague, 489 U.S. at 301, 109 S.Ct. 1060).


. The Court's discussion was necessary to a determination whether Graham sought a "new rule,” pursuant to Teague, in the context of his habeas proceeding.


. One did not petition the Supreme Court for writ of certiorari. East v. Scott, 55 F.3d 996. Two cases are so recent that certiorari filing information is not yet available. Harris v. Cockrell, 313 F.3d 238, 2002 U.S.App. LEXIS 23742; Smith, 311 F.3d 661 (5 th Cir.,2002) (Smith was issued prematurely while this en banc case was pending but it is not inconsistent herewith).


. Tennard, 284 F.3d 591, vacated and remanded for reconsideration in light of Atkins v. Virginia (536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002)),-U.S.-, 123 S.Ct. 70, 154 L.Ed.2d 4 (2002).


. Miller, 200 F.3d 274; Jones, 171 F.3d 270; Boyd, 167 F.3d 907; Robison, 151 F.3d 256; Lucas, 132 F.3d 1069; Emery, 139 F.3d 191; Turner, 106 F.3d 1178; Tucker, 115 F.3d 276; Drinkard, 97 F.3d 751; West, 92 F.3d 1385; Harris v. Johnson, 81 F.3d 535; Rogers, 70 F.3d 340; Briddle, 63 F.3d 364; East, 55 F.3d 996; Davis, 51 F.3d 457; Mann, 41 F.3d 968; Allridge, 41 F.3d 213; Jacobs, 31 F.3d 1319; Lackey, 28 F.3d 486; Andrews, 21 F.3d 612; Clark, 19 F.3d 959; Crank, 19 F.3d 172; Motley, 18 F.3d 1223; Madden, 18 F.3d 304; Nethery, 993 F.2d 1154; James, 987 F.2d 1116; Sawyers, 986 F.2d 1493; Russell v. Collins, 998 F.2d 1287; Callins, 998 F.2d 269; Jernigan, 980 F.2d 292; Demouchette, 972 F.2d 651; Cantu, 967 F.2d 1006; Drew, 964 F.2d 411; Bridge, 963 F.2d 767; Holland, 962 F.2d 417; Black, 962 F.2d 394; White, 959 F.2d 1319; Lincecum, 958 F.2d 1271; Barnard, 958 F.2d 634; Cordova, 953 F.2d 167; Wilkerson, 950 F.2d 1054.


. Hernandez, 248 F.3d 344; Emery, 139 F.3d 191; Davis, 51 F.3d 457; Mann, 41 F.3d 968; Allridge, 41 F.3d 213; Jacobs, 31 F.3d 1319; Lackey, 28 F.3d 486; Clark, 19 F.3d 959; Motley, 18 F.3d 1223; Madden, 18 F.3d 304; Russell v. Collins, 998 F.2d 1287; Drew, 964 F.2d 411; Lincecum, 958 F.2d 1271; Barnard, 958 F.2d 634.


. Indeed, a contrary conclusion might well raise a Teague problem, since no court, including the Supreme Court, has condemned this instruction except in the Penry II context.